
	
		II
		110th CONGRESS
		1st Session
		S. 1217
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mrs. Boxer (for herself,
			 Mr. Lautenberg, Mr. Salazar, Mr.
			 Schumer, Mr. Kennedy,
			 Mr. Durbin, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To enhance the safety of elementary schools, secondary
		  schools, and institutions of higher education.
	
	
		1.Short titleThis Act may be cited as the
			 School Safety Enhancements Act of
			 2007.
		IElementary and
			 secondary education safety enhancements
			101.Grant program
			 for school securitySection
			 2701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting surveillance equipment, after
			 detectors,;
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
							;
				
					(C)by redesignating
			 paragraph (5) as paragraph (6); and
					(D)by inserting after
			 paragraph (4) the following:
						
							(5)Capital
				improvements to make school facilities more
				secure.
							;
					(2)by striking
			 subsection (d)(1) and inserting the following:
					
						(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be 80
				percent of the total of such costs. The non-Federal share of such costs shall
				be 20 percent of such costs.
						;
				and
				(3)by adding at the
			 end the following:
					
						(g)Interagency task
				forceNot later than 60 days after the date of enactment of the
				School Safety Enhancements Act of
				2007, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines. The advisory school
				safety guidelines shall be published in the Federal Register by not later than
				June 1,
				2008.
						.
				102.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
				
					(2)be accompanied by
				a report, signed by the chief education officer and the attorney general or
				other chief legal officer of the State, unit of local government, or Indian
				tribe, demonstrating that each proposed use of the grant funds will be—
						(A)an effective means
				for improving the safety of one or more schools;
						(B)consistent with a
				comprehensive approach to preventing school violence; and
						(C)individualized to
				the needs of each school at which those improvements are to be
				made.
						.
			103.Authorization
			 of appropriationsSection 2705
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 for each of fiscal years 2001 through
			 2009 and inserting $50,000,000 for each of the fiscal years 2008
			 and 2009.
			IIHigher education
			 security enhancement
			201.Requirement
			 for campus safety assessmentsSection 485 of the Higher Education Act of
			 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
				
					(h)Campus safety
				assessmentEach eligible institution participating in any program
				under this title shall conduct an annual campus safety assessment that shall be
				prepared through consultation between the institution’s staff, including safety
				and security personnel, and local law enforcement
				officials.
					.
			202.Requirement
			 for campus emergency response plansSection 485 of the Higher Education Act of
			 1965, as amended in section 201 (20 U.S.C. 1092), is further amended by adding
			 at the end the following:
				
					(i)Campus
				emergency response planEach eligible institution participating
				in any program under this title shall develop and implement a campus emergency
				response plan to address a comprehensive set of emergency situations, including
				the following:
						(1)Natural
				disasters.
						(2)Law enforcement
				emergencies, such as bomb threats or active shooter situations.
						(3)Terrorist threats
				or
				attacks.
						.
			
